United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   April 21, 2004

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 03-30874
                         Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

LORENZO JEFFERSON,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                      USDC No. 94-CR-50069-2
                       --------------------

Before JOLLY, JONES, and SMITH, Circuit Judges.

PER CURIAM:*

     Lorenzo Jefferson, federal prisoner # 08786-035, filed a

pleading styled “Motion for Writ of Mandamus to Correct

Jurisdictional Defect and Unlawful Sentence.”    The district court

denied the motion, concluding that Jefferson was attempting to

circumvent restrictions on the filing of successive motions under

28 U.S.C. § 2255.    Jefferson contends that his motion raises

issues which may be raised at any time because they put at issue

the trial court’s jurisdiction.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 03-30874
                                 -2-

     Because Jefferson’s Motion for Writ of Mandamus attacked

errors that occurred at trial or sentencing, it was properly

construed by the district court as a motion under 28 U.S.C.

§ 2255.    See Tolliver v. Dobre, 211 F.3d 876, 877 (5th Cir.

2000); see also United States v. Rich, 141 F.3d 550, 551 (5th

Cir. 1998).   Jefferson has already applied for relief under 28

U.S.C. § 2255, to no avail, and this court has refused to permit

Jefferson to file a second or successive § 2255 motion.   Because

Jefferson has not obtained leave of this court to file a second

or successive § 2255 motion, the district court did not have

jurisdiction to consider Jefferson’s motion.    See United States

v. Key, 205 F.3d 773, 774 (5th Cir. 2000).   The district court’s

order is

     AFFIRMED.